Albert J. Kissling and Viola O. Kissling v. Commissioner.Kissling v. CommissionerDocket No. 44570. *United States Tax Court1955 Tax Ct. Memo LEXIS 74; 14 T.C.M. (CCH) 1077; September 28, 1955*74 OPPERDecision OPPER, Judge: Pursuant to the judgment of the United States Court of Appeals for the Fifth Circuit, dated September 21, 1955, remanding this cause to the Tax Court, with directions to vacate its decision entered June 16, 1954 [13 TCM 537, T.C. Memo. 1954-66], and to enter a new decision in accordance with the parties' joint motion, now, therefore, it is ORDERED and DECIDED: That there is no deficiency in income tax due from petitioners for the year 1949. *Footnotes*. A similar decision was rendered in docket number 44569 with respect to the year 1947.↩*. A similar decision was rendered in docket number 44569 with respect to the year 1947.↩